DETAILED ACTION
Election/Restrictions
The restriction requirement has been withdrawn because claims 14-28 had previously been canceled by way of an amendment submitted by Applicant. Only claims 1-13 remain and have been examined.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a method including directional and distance active feedback based on the relative position of the tool to the item of interest, wherein the active feedback is used to change the relative position of the tool to the item of interest during a navigation-assisted medical procedure, wherein the active feedback changes as the moveable device moves closer to or further away from the item of interest, and wherein the distance active feedback comprises distance encoded vibration frequencies provided through the tool. Furthermore, nothing of the record would suggest to one of ordinary skill in the art at the time of the invention to modify the prior art with the above recite features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793